OMB APPROVAL OMB Number:3235-0060 Expires:March 31, 2015 Estimated average burden hours per response5.00 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 29, 2011 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23336 95-4302784 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan 48108 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 281-0356 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Item 2.05Costs Associated with Exit or Disposal Activities. On December 29, 2011, the Board of Directors of Arotech Corporation (the “Registrant”) committed to a plan to sell the Registrant’s Armor Division (the “Division”), consisting of the Registrant’s U.S. subsidiary MDT Armor Corporation and its Israeli subsidiary M.D.T. Protective Industries, Ltd., in order to focus on the more profitable and growth-oriented aspects of the Registrant’s business. The Registrant will continue to operate the Division and is currently engaged in preliminary discussions with potential purchasers for the Division. There can be no assurance that the Registrant will be able to sell all or any part of the Division or that the price that it may receive for the Division will be greater than the book value of the Division. The Registrant expects that the sale of the Division, if it occurs, will be completed within the next twelve months. The Registrant believes that the disposal of the Division will not have a material adverse effect on its liquidity. Although the Division will continue operations, for accounting purposes the Registrant will reflect the operations of the Division as being discontinued and its assets as held for sale. The discontinuation of the Division for accounting purposes will result in a one-time, pre-tax charge of approximately $2.4 million, reflecting a write-down of goodwill and intangibles ($1.8 million), joint venture investment ($269,000), and costs associated with change of control provisions and other non-statutory severance expenses ($300,000). Almost all these charges are non-cash expenses. The Registrant expects that the charges will be incurred in the fourth quarter of 2011. Item 2.06Material Impairments. The information discussed above in Item 2.05 is hereby incorporated by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AROTECH CORPORATION (Registrant) /s/ Robert S. Ehrlich Name: Robert S. Ehrlich Title: Chairman and CEO Dated:December 29, 2011
